Citation Nr: 1518934	
Decision Date: 05/04/15    Archive Date: 05/13/15

DOCKET NO.  10-02 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to an initial rating in excess of 20 percent for right thumb strain with scar.

2. Entitlement to compensation based on a claim under 38 U.S.C.A § 1151 for a left shoulder scar with associate pain, numbness, and diminished use of the arm.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel




INTRODUCTION

The Veteran served on active duty from September 1982 to April 1988. This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2008 and December 2012 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.


FINDINGS OF FACT

1. The evidence shows limitation of motion in the right thumb with pain, weakness, and functional impairment but not ankylosis of the thumb or wrist.

2. The evidence shows that a painful scar with numbness was a foreseeable, unfortunate result of the excision procedure but not the result of carelessness, negligence, or other fault on the part of VA. 


CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 20 percent for the right thumb have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DC) 5228 (2014).

2. The criteria for entitlement to compensation for additional disability under 38 U.S.C.A. § 1151 have not been met. 38 U.S.C.A. §§ 1151, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.361 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

In January 2008 and September 2011, the RO provided the Veteran with notice satisfying the requirements of the VCAA.  The notice was provided prior to adjudication of his claims and explained the criteria for claims based on Section 1151 and how disability ratings are assigned.  No additional notice is required.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

Next, VA has a duty to assist the Veteran in the development of claims.  This duty includes assisting him in the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.

All pertinent medical records have been obtained and considered.  The Veteran has not identified any medical records not included in the claims file.  VA provided examinations for the right thumb in July 2008 and February 2010 and for the 1151 claim in October 2011 and November 2012.  These examinations provided opinions with rationale, discussed his symptoms, and addressed the pertinent rating criteria.  Thus, they are adequate for the claims.  The Board has carefully reviewed the record and determines there is no available outstanding evidence necessary.  

As VA satisfied its duties to notify and assist the Veteran, he will not be prejudiced as a result of the Board's adjudication of his claim.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §3.159.

I. Rating Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the other condition.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994); 38 C.F.R. § 4.14.

Where entitlement to compensation is established and an increase in the disability rating is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Board must also consider staged ratings, which are appropriate when evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods during the appeal.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, be expressed in terms of the degree of additional loss of motion due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995); Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (2006).

The Veteran is competent, and the Board finds him credible, to report observable symptoms associated with his right thumb disability.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

Following review of the record, the Board finds the criteria for a rating in excess of 20 percent for the right thumb have not been met.  See 38 C.F.R. § 4.71a, DC 5228.

The Veteran's right thumb has been rating under Diagnostic Code 5228 for limitation of thumb motion in the major, or dominant, hand.  As 20 percent is the maximum rating under Diagnostic Code 5228, other diagnostic codes will also be analyzed.  See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  

Diagnostic Codes 5220-23 provide for ratings in excess of 20 percent for favorable ankylosis shown in multiple digits.  Similarly, Diagnostic Codes 5219, 5216-19 provide for ratings in excess of 20 percent for unfavorable ankylosis shown in multiple digits.  Here, however, there is no evidence of favorable or unfavorable ankylosis in the thumb or other digits.  X-ray findings from the July 2008 and February 2010 VA examinations were within normal limits and unremarkable.  VA treatment records also do not show ankylosis.  

For any effect the Veteran's right thumb disability may have on his right wrist, Diagnostic Codes 5214 and 5215 will be discussed.  Diagnostic Code 5215 allows for a single, 10 percent rating for wrist dorsiflexion to less than 15 degrees or palmar flexion limited in line with the forearm.  See 38 C.F.R. § 4.71a.  The Veteran's right wrist was shown to have 70 degrees of dorsiflexion and 75 degrees of palmar flexion in February 2010.  In July 2008, his right wrist dorsiflexion was 40 degrees and palmar flexion was 60 degrees.  Any limitation in his wrist does not meet the criteria for an additional 10 percent rating.  See 38 C.F.R. § 4.71a, DC 5215.  Further, Diagnostic Code 5214 provides for ratings based on ankylosis of the wrist.  See 38 C.F.R. § 4.71a.  VA examinations and treatment show no evidence of ankylosis in the wrist.  X-rays from July 2008 and February 2010 were normal.  

The Board has also considered whether this case should be referred for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b) (1).  However, this case does not present such an exceptional or unusual disability picture that it would be impracticable to apply the schedular standards, and referral is unnecessary.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  Rather, the manifestations of the Veteran's right thumb disability are fully contemplated by the schedular rating criteria.  Specifically, the rating code considers limitation of motion and function in the thumb.  The Board notes that the Veteran reported symptoms of near-constant pain, weakness, inability to hold items and dropping items, having to rely on his left hand, and losing his job because of not being able to write with his dominant hand.  See June 2009 Statement, July 2008 and February 2010 examinations, VA treatment records.  Nevertheless, the symptoms of pain, weakness, inability to complete tasks, and reliance on the left hand have all been considered in awarding the maximum, 20 percent schedular rating.  These symptoms are common to arthritic joints and do not show an unusual disability picture.  Therefore, the rating schedule is adequate to evaluate his disability.    

There are no symptoms that have not been rated in connection with a service-connected disability or attributed to a non-service connected disorder.  See Mittleider v. West, 11 Vet. App. 181 (1998).  As such, there is no combined effect, which is exceptional and not captured by the schedular evaluations.  See Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. Aug. 6, 2014).  Total disability based on individual unemployability has already been awarded by the RO.  Accordingly, further consideration of an extra-schedular rating is not necessary.  See Thun, 22 Vet. App. at 115-16.  

II. 1151 Analysis

The Veteran claims a scar, pain, and numbness due to skin lesion excision on his left shoulder that was performed at a VA facility in October 2010.

When a veteran suffers a qualifying additional disability or death as the result of hospital care, medical or surgical treatment, examination, training and rehabilitation services, or compensated work therapy program furnished by VA, compensation will be awarded in the same manner as if such additional disability or death were service-connected. 38 U.S.C.A. § 1151; 38 C.F.R. § 3.361. 

For claims filed on or after October 1, 1997, the additional disability or death must have been directly caused by carelessness, negligence, lack of proper skill, error in judgment, or a similar instance of fault on the part of VA. 38 C.F.R. § 3.361(c), (d). This standard will be met if VA failed to exercise the degree of care that would be expected of a reasonable health care provider, or if VA furnished treatment, care, or examination without the informed consent of the veteran. 38 C.F.R. § 3.361(d)(1). Alternatively, compensation will be awarded if additional disability or death was directly caused by an event not reasonably foreseeable. 38 C.F.R. § 3.361(d)(2).

When there is an approximate balance of positive and negative evidence regarding any material issue, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107.

The Veteran and his fiancé are competent to provide evidence of symptoms and experiences observable by their senses; however, they are not competent to determine the cause of the scar and disability or discuss the medical standard of care, as this requires specialized medical knowledge.  See Jandreau, 492 F.3d at 1377; 38 C.F.R. § 3.159(a).  The Board also finds them credible, as their statements have been detailed and consistent. 

For the reasons explained below, the Board finds that the criteria for compensation based on 38 U.S.C.A. § 1151 have not been met.  See 38 C.F.R. § 3.361.

The evidence shows that the Veteran has an additional disability after the October 2010 excision procedure performed at a VA facility.  In December 2010, a VA treatment report diagnosed a post-surgical scar on the left shoulder seven centimeters by one centimeter.  The Veteran reported numbness and weakness at the area of surgery and down his left arm.  However, the examiner found the scar was not painful or disfiguring and was without any keloids.  VA treatment records dated in December 2010 note a well healed surgical site with no edema, warmth, or purulence on the left shoulder.  An August 2014 letter from a private provider noted a fibrosis, scar with neuropathic pain.  Similarly, the Veteran's fiancé reported observing the Veteran in pain with numbness and an inability to hold or grip with his left hand for long periods of time.  See August 2014 statement.  The evidence shows that the Veteran has an additional scar after the procedure.  The evidence is in relative equipoise as to whether the Veteran also has associated pain and numbness; the reasonable doubt goes to the Veteran for a finding of pain and numbness as additional disability.  See 38 U.S.C.A. § 5107.

While the record supports a finding of additional disability, the weight of the evidence does not show that the disability was directly caused by carelessness, negligence, lack of proper skill, error in judgment, or a similar instance of fault on the part of VA.  The November 2012 VA examiner found no carelessness or other fault on the part of the VA staff during and after the October 2010 procedure.  The examiner concluded that the VA staff demonstrated the community standard of care, exercising the degree of care that would be expected of a reasonable health care provider.  The examiner explained that all suture material referred to in the procedure note are absorbable over time, and the Veteran's initial pain, swelling, and oozing complaints are expected natural body reactions to sutures.  Further, the complaints appear to have been expediently managed, including suture removal in November 2010.  The single remaining suture would have eventually dissolved thus posing no permanent hazard.  See November 2012 opinion.  The examiner concluded that there was no evidence that VA staff failed to expediently and properly address the Veteran's conditions or concerns.

The Board notes that the Veteran's fiancé asserted fault on the part of VA when she reported that the surgical sight was four inches long and the original skin lesion was only a half-inch.  See August 2014 statement.  Neither the Board nor the Veteran's fiancé is competent to determine what is appropriate for the removal of a cancerous skin lesion without medical training.  See Jandreau, 492 F.3d at 1377.  Any lay speculation is outweighed by the November 2012 medical finding of no carelessness, negligence, or error.  In a statement to VA, the Veteran reported that Dr. P had deep concern for what happened to him four years prior.  In the August 2014 letter, Dr. P discussed the current complications associated with the Veteran's scar and that the surgery was complicated by a post-operative hematoma, possible infection, and perhaps an exuberant inflammatory response to the Vicryl sutures.  Nevertheless,  Dr. P does not provide any opinion on negligence or fault of VA.  His statements seem to support the November 2012 medical opinion that scarring and additional symptoms were an unfortunate but faultless outcome of the procedure.        

Further, the evidence shows that VA obtained the Veteran's informed consent and the scar with pain and numbness was a reasonably foreseeable outcome of the surgery.  VA treatment records show that VA providers obtained informed consent from the Veteran for the skin lesion excision at 2:04 pm on October 29, 2010.  The full consent form is available in the Veteran's medical chart, but the treatment record summarizes the procedure.  See VA records October 2010.  The procedure began at 3:00 pm.  Id.  The November 2012 VA examiner explained that post-operative neuralgia/neuropathy is accepted as a possible residual effect of integument disruption and can occur after trauma or surgery.  Overall, the Board reads the examiner's response as indicating that while the development of scar-neuralgia is not predicable in specific, individual situations, it is foreseeable and accepted as a possible occurrence.  Thus, the Veteran gave informed consent and the outcome was foreseeable.             

The preponderance of the evidence is against a rating in excess of 20 percent for the right thumb and also against a finding that the scar disability was the direct result of carelessness, negligence, lack of proper skill, error in judgment, or similar fault by VA.  See 38 C.F.R. §§ 3.361, 4.71a.  As such, the benefit of the doubt doctrine is inapplicable and the claims must be denied.  See 38 U.S.C.A. § 5107.


ORDER

A rating in excess of 20 percent for the right thumb disability is denied.

Compensation based on Section 1151 for left shoulder scar with pain and numbness is denied.




______________________________________________
 ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


